Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/723,512 filed August 28, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kulesz et al. (US Pub. No.: 2004/012491).

As per claim 1, Kulesz disclose A sensor device (see Fig.1-3, para. 0028, a node 20), comprising: 
a plurality of sensors (see Fig.1-3, sensors 61-65 ) producing sensor data (see para. 0034-0035, a plurality of sensors, indicated generally at 60. The sensors illustrated include a sensor 61 for sensing chemical hazards, a sensor 62 for sensing biological hazards, a sensor 63 for sensing nuclear hazards, a sensor 64 for sensing radiological hazards, and a sensor 65 for sensing explosive hazards. Sensors for detecting the presence of other substances can be used); 
a storage device (see Fig.1-3, stored information kept in a memory device 71, para. 0039); 
a memory (see Fig.1-3, a memory device 71, para. 0039); 
a processor (see Fig.1-3, a controller 70) connected to the storage device and the memory (see para. 0036, 0039,  the controller 70 is any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70), wherein the processor is configured to: 
receive sensor data from the plurality of sensors (see para. 0035, 0039, processing the information received from the sensors); 
process the received sensor data from the plurality of sensors (see para. 0036, 0039, processing the information received from the sensors); 
receive external processing requests (see para. 0046,  when an anomaly has been detected based on a specific test by a specific sensor 60, then the controller 70 is programmed to send a signal to its next nearest nodes 20 (or to any number of nodes) for each of the analogous sensors 60 to conduct its own test for the detected substance); 

send external processing results (see para. 0046,  the controller is programmed to assess the relevant data available to it and then make a determination as to whether to send data in an unprocessed form or to process the information before sending information).

As per claim 2, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein the processor is further configured to receive external sensor data and process the external sensor data (see para. 0046, ).

As per claim 3, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein the processor is further configured to run cluster computing software so that the processor is part of a distributed cluster computing platform (see para. 0046, ).

As per claim 4, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein the processor is further configured to connect to a new sensor added to the senor device and to receive data from the new sensor (see para. 0035, 0037, ).

As per claim 5, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein processing the received sensor data includes sending cluster computing processing requests to other sensor devices to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the other sensor devices (see para. 0046. ).

As per claim 6, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein performing the external processing requests include sending cluster computing processing requests to other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices (see para. 0046, ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz et al. (US Pub. No.: 2004/012491), and further in view of Sharma et al. (US Pub. No.: 2017/0277521).

As per claim 7, Kulesz disclose the sensor device of claim 1.

Kulesz however does not explicitly disclose wherein processing the received sensor data includes sending cluster computing processing requests to cloud resources to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources.

Sharma however disclose wherein processing received sensor data includes sending cluster computing processing requests to cloud resources  to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources (see Fig.4, Fig.2,  para. 0072-0076, 0078-0081, FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412. The edge computing platform enables deriving edge intelligence that is important for managing and optimizing industrial machines and other industrial Internet of things. Components of the edge gateway include the following: ingestion 421, enrichment 425, complex event processing (CEP) engine 429, applications 432, analytics through an expression language 435, and transport 438. The cloud can include edge provisioning and orchestration 443 and cloud and edge analytics and apps portability 446.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein processing the received sensor data includes sending cluster computing processing requests to cloud resources to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources, as taught by Sharma, in the system of Kulesz, so as to use an edge intelligence platform  software-based solution based on fog computing concepts which extends data processing and analytics closer to the edge where the IIoT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. It also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks, see Sharma, paragraphs 12, 13.

As per claim 8, Kulesz disclose the sensor device of claim 1.

Kulesz however does not explicitly disclose wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources. 

Sharma however disclose wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources (see Fig.5, Fig.6, para. 0083-0093, the edge manager connects to cloud 412, and in particular to a cloud manager 552. The cloud manager is connected to a proxy for customer identity and access management (IAM) 555 and user interface console 558, which are also in the cloud. There are also apps 561 accessible via the cloud. Identity and access management is the security and business discipline that enables the right individuals to access the right resources at the right times and for the right reasons., see also Fig.6, para. 0094-0098).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources, as taught by Sharma, in the system of Kulesz, so as to use an edge intelligence platform  software-based solution based on fog computing concepts which extends data processing and analytics closer to the edge where the IIoT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. It also significantly Sharma, paragraphs 12, 13.

As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.
As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, claim 14 is rejected the same way as claim 6.
As per claim 15, claim 15 is rejected the same way as claim 7.
As per claim 16, claim 16 is rejected the same way as claim 8.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bronez et al. (US Pub. No.: 2007/239862).

As per claim 1, Bronez disclose A sensor device (see Fig.1-4, node A 112), comprising: 
a plurality of sensors producing sensor data (see Fig.4, para. 0056-0057, sensors 460); 
a storage device (see Fig.4,  rule set block 440 includes a rule set file for defining actions based
 on different network conditions, device conditions, see para. 0058); 
a memory (see Fig.4,  rule set block 440 includes a rule set file for defining actions based on different network conditions, device conditions, see para. 0058); 
a processor connected to the storage device and the memory (see Fig.4, para. 0057, rules engine 

wherein the processor is configured to: 
receive sensor data from the plurality of sensors (see Fig.3, para. 0032, Process flowchart 300 begins in step 310, which includes receiving data for processing at a device in a network. In an embodiment, the device may be a wireless node having wireless communication capabilities. In another embodiment, the device may have data sensing capabilities. For example, the device may include a radar sensor, a camera sensor, or a trip wire sensor. In another embodiment, the device may have data processing capabilities); 
process the received sensor data from the plurality of sensors (see Fig. 3, para. 0033-0039, step 
320- step 330 includes determining network conditions of the network. In an embodiment, network conditions comprise several parameters including network traffic conditions, network load conditions, and network connectivity conditions. Network conditions are not limited to the parameters mentioned herein and embodiments of the present invention can be readily extended to account for other network related conditions); 
receive external processing requests (see para. 0040-0048, data processing and/or dissemination methods at the device are affected by the transmit/receive capabilities of the device. In an embodiment, the device transmission range may determine the nature of routes used by the device to forward data through the network, and consequently govern the type of data dissemination methods used by the device. For example, the device transmission range may determine whether a node has a direct link to the sink node, and as a result determines whether a multihop (store and forward) or a direct unicast dissemination approach is used by the node);
perform external processing requests (see para. 0048-0051, step 350 includes selecting one or more actions to be performed on the received data according to a pre-determined rule set. The pre-determined rule set defines actions to be performed on the received data based on the data characteristics, the network conditions, and/or the device conditions as described above. In an 
and send external processing results (see para. 0052, the one or more actions include data processing and/or dissemination of the received data as described above. In another embodiment, the actions comprise actions to trigger other actions at the device or at another device in the network. This is illustrated in the example of FIG. 2, where a first node A 202, equipped with a trip wire sensor 204, triggers a second node B 206, equipped with a camera 208, to take a picture of a target 212. In the example of FIG. 2, target 212 represents a stimulus for node A, which upon detection of target 212 processes the generated sensor data and transmits a data packet 210 to node B 206 to trigger the taking of the picture, see also para. 0022-0031).

As per claim 9, claim 9 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nedeltchev et al. (US Pub. No.: 2018/0007115).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469